DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains 3 genera with patentably distinct species*:
Regarding genus I (nose to mid-shank transition) – The species of:
	1. Figs. 1-9: claims 40-44, 46-57, 59
	2. Figs. 10-11: claims 1-59
	3. Figs. 12-17: claims 1-59
Regarding genus II (depth stop) – The species of:
	1. Figs. 18-19: claims 1-7, 9, 17, 30-39, 47, 59
	2. Figs. 20-24: claims 1-9, 17-18, 20-39, 47, 48, 59
	4. Figs. 25-26: claims 1-7, 9, 17, 30-39, 47, 59
	5. Figs. 27-28: claims 1-7, 9, 17, 30-39, 47, 59
	6. Figs. 29-30
Regarding genus III (alignment indicator) – The species of:
	1. Figs. 31-34: claims 1-8, 21-27, 30, 34, 36-39, 50-53, 55-59
	2. Figs. 35-36: claims 1-3, 8, 21-23, 30, 38, 50-52, 58, 59
	3. Figs. 37-38: claims 1, 3, 8, 21, 23, 30, 50, 52, 58, 59
	

*Applicant must elect one species from each genus.
**Examiner notes that claims 34 and 39 are identical.  Claims 53 and 57 are also identical.  Applicant should address this issue in the response to this action.
The species are independent or distinct because:
▪ Regarding genus I: the transition from mid-shank to nose, including the sections immediately adjacent to both the nose and mid-shank, is materially different and mutually exclusive for each species.
▪ Regarding genus II: the structure of the each depth stop, and the corresponding interaction between the receiver and shank is materially different and mutually exclusive for each species.
▪ Regarding genus III: the structure and mounting location of each alignment indicator is materially different and mutually exclusive for each species.  (While Figs. 51-52 illustrate an alignment indicator on the nose used with a second alignment indicator on the mid-shank, each of the alignment indicators on the mid-shank are not usable together.  Examiner also notes that claim 19 provides for the alignment indicator, which is integral with the nose provided in claim 10, to also be connected to the mid-shank; however, there is no embodiment disclosed with an alignment indicator that meets both of these limitations).
In addition, these species are not obvious variants of each other based on the current record.

▪ Regarding genus I: claims 40-44, 46-57, 59 are generic.
▪ Regarding genus II: no claims are generic.
▪ Regarding genus III: claims 1, 3, 8, 21, 23, 30, 50, 52, 58, 59 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Each of the aforementioned species (in each separate genus) requires a different search strategy.  Additionally, the number of possible combinations from each species would result in a serious search and examination burden for the examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
February 7, 2022

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611